Simmons, Justice.
This was an application for an injunction to restrain the defendants in error from erecting buildings for the storage of gunpowder, dynamite and other explosives of a dangerous character near the land of the plaintiffs. The evidence being conflicting as to the danger and damage to the plaintiffs, the trial judge refused a temporary injunction, preferring, we suppose, that the question of fact be passed upon by the jury. We do not think he abused his discretion in refusing a temporary injunction. It being a question of fact as to -whether the buildings would be dangerous and whether the plaintiffs’ property would be damaged by the erection thereof, and the evidence before the trial judge being conflicting, we do not think he erred in leaving the question for the determination of the jury at the final trial.

Judgment affirmed.